           Case 1:17-vv-01596-UNJ Document 28 Filed 07/29/19 Page 1 of 7




                In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1596V
                                      (Not to be published)

*****************************
RICHARD HIRSCH,             *
                            *
                Petitioner, *                                      Filed: March 15, 2019
                            *
          v.                *                                      Decision by Stipulation; Damages;
                            *                                      Influenza (“Flu”) Vaccine.
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
*****************************

Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Claudia Barnes Gangi, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                               DECISION AWARDING DAMAGES1

       On October 24, 2017, Petitioner Richard Hirsch filed a petition seeking compensation
under the National Vaccine Injury Compensation Program (“the Vaccine Program”).2 Petition,
ECF No. 1. Petitioner alleges that he developed left shoulder injuries as a result of receiving an
influenza (“flu”) vaccination on October 28, 2016. See Stipulation ¶ 4, dated March 4, 2019 (ECF
No. 18); See also Petition.


1
  Because this decision contains a reasoned explanation for my action in this case, I will post this decision
on the United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)).
As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the posted decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has 14 days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical
files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the whole decision will be available to the public. (Id.)
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C.A. ' 300aa-
10-' 300aa-34 (West 1991 & Supp. 2002). All citations in this decision to individual sections of the Vaccine
Act are to 42 U.S.C.A. ' 300aa.
          Case 1:17-vv-01596-UNJ Document 28 Filed 07/29/19 Page 2 of 7



        Respondent denies “that the flu vaccination caused [P]etitioner’s SIRVA or any other
injury or his current condition.” See Stipulation ¶ 6. Nonetheless both parties, while maintaining
their above-stated positions, agreed in a stipulation filed March 14, 2019 that the issues before
them can be settled and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

       The stipulation awards:

               a lump sum of $75,293.56 in the form of a check payable to petitioner.

Stipulation ¶ 8. This award represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk
of the court is directed to enter judgment herewith.3

       IT IS SO ORDERED.

                                                            s/ Katherine E. Oler
                                                               Katherine E. Oler
                                                               Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice
renouncing their right to seek review.

                                                  2
Case 1:17-vv-01596-UNJ Document 28 Filed 07/29/19 Page 3 of 7
Case 1:17-vv-01596-UNJ Document 28 Filed 07/29/19 Page 4 of 7
Case 1:17-vv-01596-UNJ Document 28 Filed 07/29/19 Page 5 of 7
Case 1:17-vv-01596-UNJ Document 28 Filed 07/29/19 Page 6 of 7
Case 1:17-vv-01596-UNJ Document 28 Filed 07/29/19 Page 7 of 7
